DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 09/18/2018 claiming foreign priority to United Kingdom application 1717153.9 filed on 10/19/2017.  Claims 1 – 5 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Page 2, ll. 28 – 35 of the Specification disclosed that Fig. 1 illustrated a “known turbofan engine”.  Page 2, l. 30 of the Specification disclosed that Fig. 2 illustrated a partial longitudinal section of the engine of Fig. 1.  See MPEP § 608.02(g).
Figures 3 and 4 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the annular or partly-annular exit ventilation nozzle is louvered” must be shown or the feature(s) canceled from the Claim 5.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention TURBOFAN ENGINE is generic and non-descriptive of the alleged inventive subject matter.  Co-pending application 16360606 has the same title and the same co-inventors of the instant application.  Furthermore, turbofan engines have been known in the art for over 50 years.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Pg. 5, l. 18 “further upstream the nozzle 138 is located” is believed to be in error for --further upstream the nozzle [[138]] 128 is located--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, l. 3 “…the internal surface of the nacelle and the external surface of the core cowling” is believed to be in error for --[[the]] an internal surface of the nacelle and [[the]] an external surface of the core cowling--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prat et al. (20100242433) in view of Crosta et al. (8,601,788) or alternatively in further view of Graziosi et al. (6,896,475) in view of Lahti et al. (4,799,633).
Regarding Claim 1, Prat teaches, in Figs. 1 and 2, the invention as claimed, a turbofan engine (1) comprising a nacelle (2) and an engine core (10 – Para. [0033]) having a core cowling (13) and wherein the internal surface (14) of the nacelle (2) and the external surface (13) of the core cowling (13) define a bypass duct (12) having an exhaust end defining a bypass duct exit plane (7) generally normal to the longitudinal axis (L-L) of the engine (1); the core cowling (13) extends aft of the bypass duct exit plane (7) and has an exhaust end defining a core exit plane (where the arrows 11 – Fig. 1 representing the hot exhaust flow exited the engine core) generally normal to the longitudinal axis of the engine (L-L); the core cowling (13) has an exit ventilation nozzle (19) located aft of a first longitudinal position (labeled in Fig. 2 marked-up below) and fore of a second longitudinal position (labeled in Fig. 2 marked-up below), the first and second longitudinal positions being respectively fore of (as shown in Fig. 2 marked-up below the second longitudinal position was aft/downstream of the bypass duct exit plane 7) and either aft of or coincident with the bypass duct exit plane (7) and the core cowling (13) otherwise being free of exit ventilation nozzles (as shown in Fig. 1) fore of the second longitudinal position; and wherein in a plane (plane of the paper) which includes the longitudinal axis (L-L) of the engine (1): a first straight line (labeled) passing through a first point (trailing edge of fan nacelle) on the internal surface (14) of the nacelle (2) in the bypass duct exit plane (7) and a second point (labeled) on the external surface (13) In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977); MPEP 2125(II).  Furthermore, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05(I).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that Prat taught the claimed second straight line (labeled) passing through the first point and a third point (labeled) on the external surface (13) of the core cowling (13) at the second longitudinal position makes an angle (labeled) with the bypass duct exit plane (7) which is less than or equal to 20% of the angle between the bypass duct exit plane (7) and a third straight line joining the first point (trailing edge of fan nacelle) and a fourth point (trailing edge of core cowling) on the external surface (13) of the core cowling in the core exit plane (labeled).  

    PNG
    media_image1.png
    841
    1045
    media_image1.png
    Greyscale

Prat is silent on said exit ventilation nozzle (19) being an annular or partly-annular exit ventilation nozzle.  However, Prat further teaches, in Para. [0040], “at least one vent opening 19 made in the fan inner cowl 13” and Fig. 1 showed vent openings (19) above and below the longitudinal axis (L-L).  Since the core cowling was an annular structure, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the exit ventilation nozzle (19) of Prat would have been a partly-annular exit ventilation nozzle to conform to the annular outer surface of the core cowling (13).  Crosta teaches, in Figs. 1 and 2, a similar turbofan engine having an annular exit ventilation nozzle (16 – Col. 3, ll. 10 – 15) located in the MPEP 2143(B).  
	Alternatively, Prat, i.v., Crosta, teach turbofan engine (gas turbine) with an air ventilation nozzle located in a core cowling, i.e., base device, upon which the claimed invention can be seen as an improvement.  Graziosi teaches, in Figs. 1 – 3, 9, 11, 14, 17 – 20, Abstract, Col. 2, ll. 60 – 67, Col. 4, ll. 40 – 67, Col. 5, ll. 10 - 17, a gas turbine engine with an air injection nozzle located in a diverging surface equivalent to the diverging portion of Prat’s core cowling external surface (13).  Graziosi teaches, in Fig. 1 and Col. 2, ll. 60 – 67, a diverging wall (22) similar to the diverging portion of Prat’s core cowling external surface (13) having an air injection nozzle (26) near the main jet (18) exit plane (labeled in the below drawing comparing Prat – Fig. 2 with Graziosi – Fig. 1) to facilitate preventing or delaying boundary layer separation from said diverging wall (22).  Graziosi’s air injection nozzle (26) was similar to Prat’s ventilation nozzle (19).  Graziosi’s main jet (18) exit plane was similar to Prat’s airflow (9) exit plane (7).  p = 0.65).  Graziosi further teaches, in Fig. 9 (right side labeled “Blowing”) and Col. 7, ll. 45 – 67, preventing boundary layer separation when blowing/air injection at the slot (182) was turned on resulting in a 35% increase of the pressure recovery coefficient (Cp = 0.88) compared to the “No blowing” condition.  The straight flow contour lines parallel to the surface of the diverging wall in Fig. 9 (right side labeled “Blowing”) represented laminar flow resulting from the boundary layer remaining attached to the diverging wall.

    PNG
    media_image2.png
    603
    1132
    media_image2.png
    Greyscale

Lahti teaches, in Fig. 1, Col. 1, ll. 15 – 20, and Col. 1, ll. 25 – 47, that avoiding boundary layer separation by promoting laminar flow over the nacelle outer surface facilitated significant savings in the amount of fuel consumed by reducing aerodynamic drag.
Thus, improving a particular device (turbofan engine (gas turbine) with an air ventilation nozzle located in a core cowling), based upon the teachings of such improvement in Graziosi, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., applying this known improvement technique in the same manner to the turbofan engine (gas turbine) with an air ventilation nozzle located in a core cowling of Prat, i.v., Crosta, and the results would have been predictable and readily recognized, that locating the exit ventilation nozzle to be coincident with the bypass exit plane would have facilitated delaying or preventing boundary layer separation of the bypass air flowing out of the bypass duct exit plane from the core cowling external surface (13).  Lahti teaches, in Fig. 1, Col. 1, ll. 15 – 20, MPEP 2143(C).


Claims 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prat et al. (20100242433) in view of Crosta et al. (8,601,788) in view of Graziosi et al. (6,896,475) in view of Lahti et al. (4,799,633).
Re Claims 2 and 3, Prat, i.v., Crosta, Graziosi, and Lahti, teaches the invention as claimed and as discussed above including (Claim 2) wherein second longitudinal position is such that the angle between the second straight line and the bypass duct exit plane is less than or equal to 15% of the angle between the third straight line and the bypass duct exit plane and (Claim 3) wherein second longitudinal position is such that the angle between the second straight line and the bypass duct exit plane is less than or equal to 10% of the angle between the third straight line and the bypass duct exit plane.  As discussed in the Claim 1 rejection above, Graziosi taught, in Fig. 1, that the air injection nozzle (26) was coincident with the main jet (18) exit plane which meant the second longitudinal position of Prat, i.v., Crosta, Graziosi, and Lahti, was coincident with the bypass duct exit plane.  Therefore, the combination of Prat, i.v., Crosta, Graziosi, Claims 2 and 3 obvious because the angle (zero degrees) between the second straight line and the bypass duct exit plane would be less than or equal to (Claim 2) 15% or (Claim 3) 10% of the angle between the third straight line and the bypass duct exit plane.  Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to locate the exit ventilation nozzle upstream of any location where boundary layer separation was expected on the core cowling downstream of the bypass duct exit plane.
Re Claim 4, Prat, i.v., Crosta, Graziosi, and Lahti, teaches the invention as claimed and as discussed above; except, wherein the core cowling has a second annular or partly annular exit ventilation nozzle located aft of the second longitudinal position.  As discussed in the Claim 1 rejection above, Graziosi teaches, in Col. 4, ll. 60 – 67 and Col. 5, ll. 10 - 17, that air flow (24) from the injection nozzle (26) energized the shear layer (28) resulting in a delay or elimination of the main jet (18) separating from the diverging wall (22).  In other words, boundary layer separation was delayed by energizing or re-energizing the velocity of the boundary layer by blowing/injecting air into the boundary layer which was why “momentum injection” was another name for Graziosi’s method.  As taught by Lahti, in Col. 1, ll. 39 – 47, fluid flowing along a surface had a boundary layer that transitioned from laminar flow to turbulent flow and then to boundary layer separation from said surface due to skin friction which slowed the fluid flow velocity.  The surface had a zero velocity relative to the velocity of the flowing fluid resulting in the shear layer.  As the fluid flowed along the longitudinal length of a surface the thickness of the boundary layer increased and the velocity of the boundary layer decreased until the boundary layer transitioned from laminar flow to turbulent flow and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prat et al. (20100242433) in view of Crosta et al. (8,601,788) in view of Graziosi et al. (6,896,475) in view of Lahti et al. (4,799,633) as applied to Claim 1 above, and further in view of Stretton et al. (7,886,520).
Re Claim 5, Prat, i.v., Crosta, Graziosi, and Lahti, teaches the invention as claimed and as discussed above; except, wherein the annular or partly-annular exit ventilation nozzle is louvered.  Stretton teaches, in Figs. 1 and 11 and Col. 7, ll. 15 – 25 and ll. 59 – 65, a similar turbofan (Fig. 1) having a louvered (132) ventilation nozzle to facilitate a variable geometry to control the flow of air through the louvered ventilation nozzle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Prat, i.v., Crosta, Graziosi, and 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LORNE E MEADE/Primary Examiner, Art Unit 3741